DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,029,564 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The amendment filed on 11/17/2021 has been entered.
Reasons for allowance
Claims 1-3, 6-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 1. In addition, Wang US 20160259119 in view of Jeong US 2018/0157117 taken along or in combination, at least fails to disclose or suggest the claim limitations of 
“the polarizing device includes two exposed surfaces and four non-exposed surfaces, and the polarizing device including the reflecting component on the non-exposed 
Regarding claim 11, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 11. In addition, Wang US 20160259119 in view of Jeong US 2018/0157117 taken along or in combination, at least fails to disclose or suggest the claim limitations of 
“the polarizing device includes two exposed surfaces and four non-exposed surfaces, and the polarizing device including the reflecting component on the non-exposed surfaces” along with other claim limitations. Claims 12, 13 and 15-17 are depended on claim 11 so they are allowable for the same reason.
Regarding claim 18, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 18. In addition, Wang US 20160259119 in view of Jeong US 2018/0157117 taken along or in combination, at least fails to disclose or suggest the claim limitations of 
“the polarizing device includes two exposed surfaces and four non-exposed surfaces, and the polarizing device including the reflecting component on the non-exposed surfaces” along with other claim limitations. Claims 19 and 20 are depended on claim 18 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871